Exhibit32 Certification of Financial Reports Pursuant to 18 USC Section1350 The undersigned hereby certify that the quarterly report on Form10-Q for the quarter ended September 30, 2009, fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934 and the information contained in that Form10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Brent M. Boyles Brent M. Boyles President and Chief Executive Officer /s/ Michael I. Williams Michael I. Williams Senior Vice President, Chief Financial Officer, Treasurer and Assistant Secretary Dated: November 12, 2009 This certification is made solely for purposes of 18 USC Section1350, subject to the knowledge standard contained therein, and not for any other purpose. 32
